Citation Nr: 0321123	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran active service from January 1942 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran was afforded a travel board hearing before the 
undersigned Acting Veterans Law Judge in March 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  Service connection for a hearing loss disability was 
denied by the Board in February 1984.  That decision is 
final.  

2.  The evidence submitted subsequent to the February 1984 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for hearing loss disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West  2002); 38 
C.F.R. § 3.156 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board denied service connection for a hearing loss 
disability in February 1984.  

The RO, by rating decision dated in November 2001, denied 
reopening the claim of entitlement to service connection for 
a hearing loss disability.  The veteran perfected an appeal 
of the RO's November 2001 denial.  

The evidence of record at the time of the February 1984 Board 
decision was as follows:

The January 1942 service entrance examination report shows 
that the ears were normal.  Hearing on the right was 15/20.  
Hearing on the left was 20/20.  A May 1945 report of 
examination shows that the ears were normal.  Hearing (low 
conversational voice) was 20/20 on the right and 20/20 on the 
left.  At separation in January 1946, the ears were normal.  
Whispered voice testing was 15/15 on the right and 15/15 on 
the left.  

The evidence added to the record since the prior denial, 
includes the following:

A January 2001 letter from Clinical Audiologist, E. M., who 
reported that the veteran had precipitously sloping mild-to-
profound sensorineural hearing loss, bilaterally.  She stated 
that current hearing loss was likely to be, at least in part, 
attributable to the veteran's reported history of noise 
exposure during service.  

Criteria

Effective August 29, 2001, during the pendency of this 
appeal, 38 C.F.R. § 3.156(a) was amended with regard to the 
definition of new and material evidence.  The revised 
definition, however, only applies to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Because the veteran's claim was filed before August 
29, 2001, the old definition of new and material evidence 
applies in this case.  New and material evidence under the 
old definition means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration; that is neither 
cumulative nor redundant; and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 2001 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the September 2002 
statement of the case.  The Board concludes that the 
discussions in the November 2001 rating decision and in the 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In August 2001, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
Acting Veterans Law Judge in March 2003.  The actions of the 
Veterans Law Judge at the hearing complied with 38 C.F.R. 
§ 3.103.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  



Analysis

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a hearing loss 
disability.  The Board finds that he has done so.

At the time of the prior denial, the evidence of record 
included service medical records and the veteran's claim.  In 
February 1984, the Board determined that there was no 
evidence of a hearing loss disability during service.  Since 
that determination, the veteran has petitioned to reopen his 
claim.  In view of the reasons for the prior denial, the 
Board finds the additional evidence to be new and material.  
More specifically, the Board concludes that the January 2001 
opinion to the effect that a hearing loss disability may be, 
in part, attributable to service constitutes new and material 
evidence.  

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the petition to reopen 
the claim of entitlement to service connection for a hearing 
loss disability is granted, and the claim is reopened.  To 
that extent only, the appeal is granted.


ORDER

The petition to reopen the claim of entitlement to service 
connection for a hearing loss disability is granted.  


REMAND

The Board notes that the veteran's service in combat during 
WW II would likely have resulted in exposure to acoustic 
trauma.  The newly submitted evidence indicates that it is 
possible that the veteran's present hearing loss disability 
may be related to inservice noise exposure.  Therefore, a new 
VA examination is indicated to determine whether this is the 
case.   

Accordingly, the case is remanded to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
evaluation (with audiometric studies by 
an otolaryngologist) to determine whether 
any hearing loss detected is related to 
noise exposure in service.  Provide the 
veteran's claim file to the examiner for 
review in conjunction with the 
examination.  The examiner should review 
the veteran's entire claim file, note his 
history of noise exposure (during WW II) 
in service and provide a medical opinion 
as to whether it is at least as likely as 
not that any current hearing loss is 
related to noise exposure in service.  
The examiner should explain the rationale 
for any opinion given.  

2.  Thereafter, RO should readjudicate 
the claim on a de novo basis in light of 
the evidence added to the record since 
the Statement of the Case (SOC) in 
September 2002.  If the claim remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.
 

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


